Citation Nr: 1308839	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  09-11 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G. A.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The appellant served on active duty from April 26, 1986, to October 30, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that denied the appellant's claim of service connection for a low back disability.

In November 2009, the appellant and his father testified at a personal hearing in Washington, D.C., over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the November 2009 hearing, the undersigned clarified the issue on appeal and inquired as to the etiology and continuity of the appellant's asserted symptoms.  The appellant was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in December 2009 at which time it was remanded for additional development.  It is now returned to the Board.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the December 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
FINDING OF FACT

The appellant's low back disability clearly and unmistakably existed prior to his period of active service, and was likely aggravated by his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for a low back disability.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  However, this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2021).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2012).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2012).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2012).

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The appellant's April 1986 Enlistment Examination Reports reveal that upon enlistment into the United States Naval Reserves, he indicated that he was in good health and he specifically denied experiencing any recurrent back pain.  Physical examination noted his spine to be normal, and he was qualified for duty.

A service treatment record dated May 14, 1986, shows that the appellant reported low back pain after lifting his sea bag.  The following day, he was diagnosed with pain of the right hip and low back, probably muscular in nature and was given light duty for seven days.

A chronological record of medical care dated May 18, 1986, the appellant was seen for re-evaluation of his low back pain.  He reported that he had injured his low back while practicing sports approximately four years earlier.  He stated that at that time, he was evaluated by an orthopedic physician who diagnosed him with spondylolysis of the fifth lumbar vertebrae.  The examiner noted the appellant would be referred to orthopedics.

A May 19, 1986, Orthopedics Consultation Sheet shows that during his orthopedic consultation, the appellant again reported that he had injured his low back four years earlier while playing sports.  Of note, he also stated that he had experienced back pain since that time.  Spot oblique views of both lumbosacral articulations with particular reference to L5 showed bilateral defects of the pars interarticulares of L5 compatible with spondylolysis.  The appellant was subsequently referred for Medical Board review of his low back disability.

In June 1986, the Medical Board report continued the appellant's diagnosis of bilateral spondylolysis of L5, which was said to have existed prior to service.  The report reiterated the appellant's reported history of injury stated above and noted there was no recent history of trauma since the appellant's arrival at Recruit Training Command.  The summary of the appellant's condition substantiated his inability to exercise or perform physical training.  Based on this medical condition, the inability of the appellant to perform recruit training requirements, past history and x-ray results, it was the recommendation of the Medical Board that the appellant be separated from the Navy.

Following service, a private medical record dated in November 2003 shows that the appellant was treated for low back pain following a motor vehicle accident in which his car was hit from behind.  The diagnosis was low back strain and spondylolisthesis.

A private medical record from S. J., M.D., dated in August 2006, shows that the appellant was said to have been treated for low back pain.  Radiological testing was had revealed a chronic deterioration of the lumbar spine.  He was said to be working as a tire salesman which required daily heavy lifting and long periods of driving.  He was being treated with pain medication.

A lay statement from the appellant's mother dated in August 2007 shows that they had hoped the appellant would have been treated for his back in service, but that he had instead been sent home and told to have surgery and then return to service thereafter.  She added that the appellant did not have insurance and, therefore, sought no surgical treatment.  The appellant mother and father reiterated the foregoing in a statement dated in August 2009.

During his November 2009 hearing, the appellant maintained that the injury he sustained in high school, prior to entering into service, was acute and transitory.  He added that his low back did not cause him any pain until he injured his back in service when he lifted his sea bag.

A VA examination report dated in June 2010 shows that the appellant provided a history consistent with that as set forth above.  The diagnosis was degenerative joint disease of the lumbar spine.  The examiner opined that a disability currently existed, and that the appellant had returned to school in order to obtain a sedentary job because he could no longer undertake repetitive lifting.  The examiner added that the appellant received a medical discharge because of the service-connected low back injury, and that he had progressive low back pain.  The examiner also indicated that the appellant had a single episode of low back pain in high school which had been diagnosis as low back sprain, and that he reported it had resolved with no additional episodes within the two years prior to enlistment.

In an addendum dated June 15, 2010, the VA examiner opined that it was more likely than not that the appellant current low back disability was related to his service-connected injuries.

In an addendum dated May 10, 2011, the VA examiner opined that the appellant's symptoms that precipitated his discharge from service represented an exacerbation of his spinal condition.

In an addendum dated August 4, 2011, the VA examiner explained that basic training could have exacerbated a pre-existing condition.  X-rays of the lumbar spine obtained in the Navy had shown bilateral defects with pars interarticularis of L5 compatible with spondylosis.  It was noted in the original report that he suffered a back injury in high school but recovered.  The spondylosis represented a developmental problem in which the pars would become attenuated and may, eventually, if stressed by significant exercise, fracture.  This could generate significantly increased pain over a lifetime.  The examiner added that the records did not disclose the appellant's pain level at the time of enlistment, so the pain level could not be verified.  The examiner concluded that certainly people with spondylosis typically have much higher likelihood of having back pain on a recurrent basis stimulated by exertion, especially physical training, and that had the appellant not been involved in vigorous training and had a sedentary lifestyle, he may not have been bothered.

In the present case, while the appellant's entrance examination report did not include findings of a pre-existing low back disability, the service treatment records show that he admitted to such during the course of treatment for low back symptoms during his period of active service.  The pre-existing low back disability was confirmed by the Medical Board, and VA examiner has concluded that the appellant had spondylosis at the time of his entrance into service.  Moreover, the appellant has indicated that such was the case in asserting that the pre-existing disability was aggravated by service.  As such, the Board finds that there is clear and unmistakable evidence that a low back disability existed prior to the appellant's period of active service.

The next prong of the Wagner test, however, is to show by clear and unmistakable evidence that the disability was not aggravated during service.  In this case, the Board finds that the condition increased in severity during service.  Specifically, the service treatment records show that the appellant was repeatedly treated upon exacerbation of his low back disability.  The VA examiner in May 2011 concluded that the appellant's symptoms that precipitated his discharge from service represented an exacerbation of his spinal condition.  Therefore the evidence does not clearly and unmistakably demonstrate that the disability was not aggravated by service.  

There is no competent medical or lay evidence to suggest that the appellant's pre-existing low back disability did not increase in severity during his period of active service.  The burden to show no aggravation of a pre-existing disease or disability during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

What is clear in this case is that the appellant had a low back disability which existed prior to his entrance into active service.  However, pursuant to Wagner, the presumption of soundness attaches.  And, throughout his brief period of active service, he was repeatedly treated for increased low back symptoms.  None of the treatment records suggest the increased symptoms were a result of the natural progression of the disability, and the majority of the records include a credible reported history of increased pain directly after activity and physical training.  While VA may obtain evidence to rebut the presumption, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant); see also Douglas v. Shinseki, 23Vet. App. 19, 24 (2009) (precluding VA from obtaining evidence to rebut a presumption would render meaningless the statutory mandate that a presumption may be rebuttable with affirmative evidence to the contrary).

The record shows a low back disability in service, and well documented current low back disability.  The record also documents a continuity of symptomatology since service.  The criteria for service connection are met, and the claim is granted.  38 C.F.R. § 3.102 .


ORDER

Service connection for a low back disability is granted.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


